DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 11/17/2020.
Claims 1 and 47 have been amended.
Claims 1–30 & 47-64 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 47-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIM 47 recites computer-implemented method of using a system comprising a drug delivery device and an external computing device. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIM 47 recites, in part, a method, of using a system comprising a drug delivery device and an external computing device, the drug delivery device comprising a reservoir, a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within a patient, one or more sensors configured to generate sensor data, and a first communication module, the external computing device comprising a memory and a second communication module, the method comprising: collecting sensor data with the drug delivery device; transmitting the sensor data from the drug delivery device with the first communication module; receiving the sensor data from the drug delivery device at the external computing device with the second communication module; using the external computing device to analyze the sensor data received from the drug delivery device with or according to information stored in a memory of the external computing device: and determining, with the external computing device, at least one of a condition or an operational state of the drug delivery device based on the analysis. These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. collecting sensor data with the drug delivery device) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and 
The claims and specification recite additional elements including at least one memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions to, and other network computing devices and servers. These elements are broadly recited in the specification at, for example, paragraph [0034] which describes the network computing device. “In this sense, a networked device is intended to include any device that communicates with at least one other device over a communication link, and might include communication with a device such as mobile device (e.g., cell phone or mobile computing device) using a Bluetooth connection or a computing device using a Wi-Fi connection, for example."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining the operational state of a delivery device, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing data collection process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 48-64 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims 48-64 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-29 & 47-63 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Edwards (US 2010/0318035 A1) in view of Monroe (US 2009/0128330 A1) in view of Friedman (US 9,138,539 B1).  

CLAIM 1 & 47 – 
Independent claims 1 & 47 are substantially the same and thus are rejected for
substantially the same reasons. 

Edwards teaches a system having the limitations of:
A system comprising: a drug delivery device comprising: (Edwards [0043] auto-injector --device that allows a user to deliver a medicament without having to manually prepare the injection. Exemplary devices include pen delivered injectors, syringes, needleless injectors, gas powered auto-injectors, and/or any other auto-injector and/or medical device used to inject a medicament into a user/patient, etc.)
a reservoir; (Edwards [0105] reservoir--a receptacle or chamber for storing and/or directing movement of a fluid.)
a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within a patient (Edwards [0165] This exemplary embodiment comprises a delivery system that can encompass a housing, vial or plurality of vials, plunger for each vial, single needle or needle cannula, and medicament or medicaments within the vial or plurality of vials; the vial or plurality of vials in communication with the plunger(s) at proximal end and in communication with a reservoir that contains a single needle or needle cannula at the distal end)
one or more sensors configured to generate sensor data representative of at least one of a condition or an operational state of the drug delivery device; (Edwards [0100] programmable logic controller (PLC)--a solid-state, microprocessor-based, hard real-time computing system that is used, via a network, to automatically monitor the status of field-connected sensor inputs, and automatically control communicatively-coupled devices of a controlled system (e.g., actuators, solenoids, relays, switches, motor starters, speed drives (e.g., variable frequency drives, silicon-controlled rectifiers, etc.), pilot lights, ignitors, speakers, tape drives, printers, monitors, displays, etc.) according to a user-created set of values and user-created logic and/or instructions stored in memory. The sensor inputs reflect measurements and/or status information related to the controlled system. [0183] Certain auto-injectors currently on the market can lack attributes that can allow the user to understand the device's functionality and/or operation. Also see paragraph [0186]) 

Edwards does not explicitly disclose the below limitations:
However, Monroe teaches a method having the limitations of:
a first communication module coupled to the one or more sensors and configured to transmit the sensor data; (Monroe [0183] Injector 600' includes communication interface 670' for communicating with, a first communication  device 850 [0002] The present invention relates to a case for injecting medicament, and more particularly, is directed to a case having data collection, and therefore couple to the one or more sensors, and reporting ability that reports events to a central facility. [0003] For medical products, such as pharmaceuticals and devices, some government regulations define information about the product as being part of the product. [Claim 12] a plurality of data acquisition components for acquiring status of at least two characteristics of at least one of the container, the product and a user of the product, a local communication interface for communicating with the external device using the short-range communication capability of the external device, and a processor for producing information and directing the local communication interface to send the information to the external device, the information including: (a) the access code for the central facility, (b) the container identification code, (c) the status of at least two characteristics from the data acquisition components, (d) instructions for the external device to use its location sensing capability to sense its location and to report its sensed location to the central facility along with (b) and (c), using its long-range communication capability and (a).) 

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Edwards in view of Monroe to include a first communication module coupled to the one or more sensors and configured to transmit the sensor data with the motivation of determining the if the device was in an acceptable Monroe [0243] It is clear that a system which allows medical personnel to intervene and better manage the remote emergency delivery of pharmaceuticals has significant benefit in avoiding unnecessary healthcare expense. Beyond the direct healthcare costs, the indirect cost of stress related disease, lost work and lost productivity is significant.)

Edwards in view of Monroe does not explicitly disclose the below limitations:
However, Friedman teaches a method having the limitations of:
an external computing device comprising: a second communication module configured to receive the sensor data from the drug delivery device (see Friedman [Column 4-5] The injector device, or drug delivery device, can be attached to or integrated with one or more portable electronics device, such as a phone 4, tablet computer, portable music player (e.g., mp3 player), personal data assistant (PDA), or combinations thereof. An injector assembly 17 can be the portable electronics device assembled with the injector device. The phone 4 can be a smartphone, cellular phone, landline phone, or combinations thereof.  All of which represent an external computing device comrpising a second communication module configured to receive the sensor data from drug delivery device. The phone 4 can be connected to the phone connector 30. The phone 4 can transmit and receive data and/or power through the phone connector 30. Friedman [Column 8] When the trigger 8 is activated, a reservoir plunger spring and/or needle spring can be released and press on a reservoir plunger to push the reservoir and needle 2 down. The needle 2 can be fully deployed when the reservoir hard stops against the internal (i.e., inside of the frame 6) side of the trigger 8. The plunger spring and/or needle spring can then continue pressing on the plunger to force the fluid from the reservoir through the needle 2 and into the target site, for example into subcutaneous tissue. The device frame 6 can communicate to the phone 4 the actions of the trigger release, and/or needle 2 deployment, and/or delivery of the contents of the contained volume are delivered through the needle 2. The phone camera 72 (e.g., to take pictures of the surroundings or the patient) and/or the phone speaker 74 (e.g., to announce instructions or a medical emergency to the patient or passersby) can be automatically activated based on the actions communicated to the phone 4 by the device frame 6 through the phone connector 30 and/or wirelessly. 
a processor coupled to the second communication module; (see Friedman [Column 4-5] the mentioned portable electronic devices, contain processors.)
and a memory coupled to the processor, the memory storing non-transitory computer-readable instructions that (see Friedman [Column 4-5] the mentioned portable electronic devices, contain memory storing non-transitory computer readable instructions), when executed by the processor, cause the processor to analyze the sensor data received from the drug delivery device with or according to information stored in the memory of the external computing device and based on the analysis determine at least one of the condition or the operational state of Friedman [Column 8] When the trigger 8 is activated, a reservoir plunger spring and/or needle spring can be released and press on a reservoir plunger to push the reservoir and needle 2 down. The needle 2 can be fully deployed when the reservoir hard stops against the internal (i.e., inside of the frame 6) side of the trigger 8. The plunger spring and/or needle spring can then continue pressing on the plunger to force the fluid from the reservoir through the needle 2 and into the target site, for example into subcutaneous tissue. The device frame 6 can communicate to the phone 4 the actions of the trigger release, and/or needle 2 deployment, and/or delivery of the contents of the contained volume are delivered through the needle 2. The phone camera 72 (e.g., to take pictures of the surroundings or the patient) and/or the phone speaker 74 (e.g., to announce instructions or a medical emergency to the patient or passersby) can be automatically activated based on the actions communicated to the phone 4 by the device frame 6 through the phone connector 30 and/or wirelessly. [Column 2] The method can include placing the injector device in data communication with the mobile phone 4. The method can include transmitting data from the injector device to the mobile phone 4. The method can include wirelessly transmit ting information over a network. The transmission of data can be caused by the pressing the trigger 8 against the skin. The transmission of data can be caused by releasing of the safety catch.)

Friedman [Column 8] The device frame 6 can communicate to the phone 4 the actions of the trigger release, and/or needle 2 deployment, and/or delivery of the contents of the contained volume are delivered through the needle 2. The phone camera 72 (e.g., to take pictures of the surroundings or the patient) and/or the phone speaker 74 (e.g., to announce instructions or a medical emergency to the patient or passersby) can be automatically activated based on the actions communicated to the phone 4 by the device frame 6 through the phone connector 30 and/or wirelessly. )

CLAIM 2 – 
Friedman further teaches a system having the limitations of:
The system of claim 1, the external computing device comprising a display coupled to the processor. (see Friedman [Column 4-5] The injector device, or drug delivery device, can be attached to or integrated with one or more portable electronics device, such as a phone 4, tablet computer, portable music player (e.g., mp3 player), personal data assistant (PDA), or combinations thereof. An injector assembly 17 can be the portable electronics device assembled with the injector device. The phone 4 can be a smartphone, cellular phone, landline phone, or combinations thereof. The devices have displays coupled to their processors)

CLAIM 3 & 48 – 
Monroe further teaches a system having the limitations of:
The system of claim 2, wherein the non-transitory computer- readable instructions include instructions that cause the processor to control the display to display at least one of an instructional prompt or an informational prompt based on: (i) at least one of the condition or the operational state of the drug delivery device, and (ii) information stored in the memory of the external computing device. (see Monroe [0183] Injector 600' includes communication interface 670' for communicating with device 850 via a suitable short-range communication protocol such as Bluetooth, WiFi or other local, preferably low-power, protocol. The communication protocol between injector 600' and device 850 enables injector 600' to (a) instruct device 850 to open a communication channel to the central facility, or other location, (b) send information to device 850 for relaying to the central facility, or other location, (c) instruct device 850 to display text on display 855, such as an instruction to a caregiver to take a picture then press * or to press # to begin and then end video streaming, (d) instruct device 850 to respond to events, such as depression of a * key, in a particular manner, and (e) instruct device 850 to transmit information such as its GPS coordinates to the central facility, or other location.).

CLAIM 4 & 49– 
Monroe further teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine a temperature or a temperature history of the drug delivery device based on the sensor data. (see at least Monroe [0082], [0084], & [0101])

CLAIM 5 & 50 – 
Monroe further teaches a system having the limitations of:
The system of claim 4, wherein the non-transitory computer- readable instructions include instructions that cause the processor to compare the temperature or the temperature history of the drug delivery device to information stored in the memory of the external computing device to determine if the temperature or the temperature history of the drug delivery device is acceptable. (see at least Monroe [0082], [0084], & [0101])

CLAIM 6 & 51 – 
Edwards teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the drug delivery device is disposed on or against a skin of the patient based on the sensor data. (see at least Edwards [0189]).

CLAIM 7 & 52– 
Edwards teaches a system having the limitations of:
The system of claim 6, wherein the non-transitory computer- readable instructions include instructions that cause the processor to, in response to a determination that the drug delivery device is disposed on or against the skin of the patient, control the display to display an instructional prompt instructing a user to correctly orient the drug delivery device relative to the skin of the patient. (see at least Edwards [0189]).

CLAIM 8 & 53 – 
Edwards teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine an orientation of the drug delivery device based on the sensor data. (see at least Edwards [0189]).

CLAIM 9 & 54– 
Edwards teaches a system having the limitations of:
The system of claim 8, wherein the non-transitory computer- readable instructions include instructions that cause the processor to: compare the orientation of the drug delivery device to information stored in the memory of the external computing device to determine if the orientation of the drug delivery device relative to a skin of the patient is acceptable, and in response to a determination that the orientation of the drug delivery device is acceptable, control the display to display an instructional prompt instructing a user to actuate the drug delivery device. (see at least Edwards [0100], [0132], [0192]).

CLAIM 10 & 55– 
Edwards teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the drug delivery device has been actuated by a user based on the sensor data. (see [0148], [0150], and [0154]).

CLAIM 11 & 56 – 
Edwards teaches a system having the limitations of:
The system of claim 10, wherein the non-transitory computer- readable instructions include instructions that cause the processor to, in response to a determination that the drug delivery device has been actuated by the user, control the display to display an instructional prompt instructing a user to wait for Edwards [0200]).

CLAIM 12 & 57– 
Edwards teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if a delivery of a medicament from the reservoir to the patient has been completed based on the sensor data. (see at least Edwards [0200]).

CLAIM 13 & 58– 
Edwards teaches a system having the limitations of:
The system of claim 12, wherein the non-transitory computer- readable instructions include instructions that cause the processor to, in response to a determination that the delivery of the medicament from the reservoir to the patient has been completed, control the display to display an instructional prompt instructing a user to discard the drug delivery device. (see at least Edwards [0200]).

CLAIM 14 – 
Edwards teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine an amount of Edwards [0161], [0168], [0172], and [0174]).

CLAIM 15 – 
Edwards teaches a system having the limitations of:
The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the removable sterile barrier has been removed from the distal end of the delivery cannula based on the sensor data. (see at least Edwards [0174]).

CLAIM 16 – 
Edwards teaches a system having the limitations of:
 The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to determine if the distal end of the delivery cannula is inserted into the patient based on the sensor data. (see at least Edwards [0161] and [0174]).

CLAIM 17 & 59 – 
Edwards teaches a system having the limitations of:
 The system of claim 1, wherein the non-transitory computer-readable instructions include instructions that cause the processor to: generate a report representative of at least one of the condition or the operational state of the drug Edwards [0100]).

CLAIM 18 – 
Edwards teaches a system having the limitations of:
 The system of claim 1, wherein: the drug delivery device comprises a controllable element; and the non-transitory computer-readable instructions include instructions that cause the processor to: generate an instruction for controlling the controllable element; and control the second communication module to transmit the instruction to the first communication module. (see at least Edwards [0200]).

CLAIM 19 – 
Edwards teaches a system having the limitations of:
 The system of claim 18, the controllable element comprising a lock that, when activated, is configured to prevent movement of at least one of: (i) a needle shield disposed about the distal end of the delivery cannula, (ii) a plunger disposed in the reservoir, or (iii) an actuator configured to trigger the drug delivery device. (see at least Edwards [0037] and [0154]).

CLAIM 20 – 
Edwards teaches a system having the limitations of:
 The system of claim 19, the controllable element comprising a heating element configured to heat a medicament in the reservoir or the delivery cannula when activated. (see at least Edwards [0189]).

CLAIM 21 – 
Edwards teaches a system having the limitations of:
 The system of claim 1, the one or more sensors comprising a temperature sensor configured to detect a temperature of a medicament within the reservoir. (see at least Edwards [0189]).

CLAIM 22 – 
Edwards teaches a system having the limitations of:
 The system of claim 1, the one or more sensors comprising a skin contact sensor including at least one of a pressure sensor, a capacitance sensor, a resistance sensor, or an inductance sensor. (see at least Edwards [0140] and   [0187]).

CLAIM 23 – 
Edwards teaches a system having the limitations of:
 The system of claim 22, the skin contact sensor being mounted on a needle shield disposed about the distal end of the delivery cannula. (see at least Edwards [0168] and [0171]).

CLAIM 24 – 
Edwards teaches a system having the limitations of:
The system of claim 1, the one or more sensors comprising an orientation sensor (see at least Edwards [0187]).

CLAIM 25 – 
Edwards teaches a system having the limitations of:
The system of claim 24, the orientation sensor comprising a magnetometer. (see at least Edwards [0187]).

CLAIM 26 & 60 – 
Edwards teaches a system having the limitations of:
The system of claim 1, the drug delivery device comprising an autoinjector. (see at least Edwards [0043]).

CLAIM 27 & 61 – 
Friedman further teaches a system having the limitations of:
The system of claim 1, the external computing device comprising at least one of a smartphone, a smartwatch, a smart wearable device, a personal computer, a laptop computer, a smart television, a smart appliance, a smart automobile, a networked computer, or a tablet computer. (see Friedman [Column 4-5] The injector device, or drug delivery device, can be attached to or integrated with one or more portable electronics device, such as a phone 4, tablet computer, portable music player (e.g., mp3 player), personal data assistant (PDA), or combinations thereof. An injector assembly 17 can be the portable electronics device assembled with the injector device. The phone 4 can be a smartphone, cellular phone, landline phone, or combinations thereof.  All of which represent an external computing device comprising a second communication module configured to receive the sensor data from drug delivery device.)

CLAIM 28 & 62 – 
Monroe further teaches a system having the limitations of:
The system of claim 1, the first communication module being configured to communicate with the second communication module via at least one of Bluetooth, Bluetooth low energy, radio-frequency identification (RFID), Zigbee, Wi-Fi, or near field communication (NFC). (see at least Monroe [0183], [0184], and [0195]).

CLAIM 29 & 63 – 
Edwards teaches a system having the limitations of:
The system of claim 1, wherein the reservoir comprises a medicament. (see at least Edwards [0165] and [0168]).

CLAIMS 30 & 64  are rejected as under 35 U.S.C. 103(a) as being unpatentable over Edwards (US 2010/0318035 A1) in view of Monroe (US 2009/0128330 A1) in view of Friedman (US 9,138,539 B1) in view of Julian (US 2010/0160894 A1).

CLAIM 30 & 64– 
Edwards in view of Monroe in view of Friedman does not explicitly disclose the below limitations:
However, Julian teaches a method having the limitations of:
The system of claim 28, the medicament being selected from the group consisting of: TNF inhibitors, antibodies to the calcitonin gene-related peptide receptor, granulocyte colony stimulating factors, erythropoiesis stimulating agents, apelin receptor agonists, antibodies to proprotein convertase subtilisin/kexin Type 9 (PCSK9), and tissue inhibitors of metalloproteinases. (see at least Julian [016] and [0197]).

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Edwards in view of Monroe in view of Friedman further in view of Julian to have a medicament which includes a group consisting of: TNF inhibitors, antibodies to the calcitonin gene-related peptide receptor, granulocyte colony stimulating factors, erythropoiesis stimulating agents, apelin receptor agonists, antibodies to proprotein convertase subtilisin/kexin Type 9 (PCSK9), and tissue inhibitors of metalloproteinases with the motivation of selecting a medicament for auto-injection (see at least Julian [016] and [0197]).

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 103(a) have been considered but are moot in light of the new grounds of rejection.
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered, however Examiner finds the arguments to be unpersuasive. Examiner respectfully disagrees for the reasons set forth above and incorporated herein and for the reasons that follow. Applicant re-hashes arguments previously presented. The recitation of generic computer components does not overcome the abstract idea of organizing methods of human activity. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686